 IiitheMatter of AMERICANFINISHINGCOMPANY,EMPLOYERandMACHINE PRINTERS BENEFICIALASSOCIATIONOF THE UNITED STATES,PETITIONERCaseNo. 3d-RC-100.Decided October 6, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearings were held before Anthony J.Sabella and Richard C. Keenan, hearing officers of the National LaborRelations Board.The hearing officers' rulings made at the hearingare free from prejudicial error and are hereby affirmed?Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer .23.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act .34.The Petitioner seeks a unit of all journeymen machine printersand their apprentices in the printing department at the Employer'sMemphis, Tennessee, textile finishing plant.The Employer contendsIRulings upon the admission into the record of certain proffered evidence were reservedto the Board by the respective hearing officers.The proffered evidence, including theexhibits,are herewith accepted and made a part of the record.2The Employer contends that the Petitioner is not a labor organization within the mean-ing of the Act.This contention is without merit.We have heretofore found that thePetitioner is a labor organization within the meaning of the Act.Matter of RockHillPrinting Company,82 N. L. R. B. 932.3The Employer has a current contract with the Textile Workers Union of America, CIO,covering its production and maintenance employees.This contract was executed onNovember 16, 1948, for 1 year, effective November 21, 1948. The Employer contends, inthe alternative,that if the employees herein sought are not supervisors,then the contractcovers them and is, therefore,a bar to a present determination of representatives.We findno merit in this contention.Neither party referred to these employees in their 1948 con-tract negotiations.The contract, although setting up wage rates for the other employeesin the printing department,contained no reference to these employees.Further,the TextileWorkers, at thehearing,disavowed any interest in them.We find that the contract withthe Textile Workers does not cover the employees herein sought by the Petitioner and isnot, therefore, a bar to this proceeding.86 N. L. R. B., No. 55.412 AMERICAN FINISHING COMPANY413^(1) that each of the employees involved is a supervisor within themeaning of the Act, and (2) that if they are .not supervisors they,nevertheless, do not constitute a separate appropriate unit because theyare allegedly an integral part of its over-all production operations.The Employer is engaged in bleaching, dyeing, finishing, printing,sanforizing, coating, and performing other related processes uponcotton textiles.Its plant operates three 8-hour shifts a day_ andemploys between 800 and 900 employees, of whom 700 are productionand maintenance employees, and approximately 100 are classified asforemen and assistant foremen.The printing department was placed in operation in January 1948.It is under the supervision of the superintendent of printing, who inturn is under the plant superintendent.The printing departmentoperates three 8-hour shifts, 5 days a week.Each shift is supervisedby a shift foreman.Under each shift foreman are approximately 14-employees.They are an assistant foreman and 3 employees on each of2 printing machines, as assistant foreman and 3 colorists in the color:shop, an ager, and a utility man.Under the assistant foreman on eachof the 2 printing machines are the back tender, gray tender, and swing-man (sometimes called an inspector).The printing department prints colored designs upon cotton cloth.This is accomplished by running the cloth through a printing machine.This machine has several rollers, the number depending upon the num-ber of colors in.the pattern.All designs in the pattern having thesame color are engraved on one roller.A different roller is requiredfor each color.Each roller rotates against a furrier which, in turn,revolves through a tray of dye.As the cloth passes through themachine the several rollers, geared and timed so that their particularcolor designs will strike the cloth in proper sequence, produce thedesired pattern upon the cloth.The colors are mixed by the employeesin the color shop.The printing machines are operated by the assistantforemen and the "backhelp"-i. e., the back tender, gray tender, andswingman.After the cloth is printed, it is dried.The color is then"aged" in the cloth by use of chemicals. This is done by the ager. Thecloth, thus treated, is then sent to some other department for furtherprocessing.The utility man, as the title indicates, performs miscel-laneous duties throughout the printing department.Approximately35 to 40 percent of the goods processed by the Employer passesthrough the printing department.The superintendent of printing is present at the plant most of thefirst shift and for about 3 hours of the second shift.However, he doesnot spend all of his time in the printing department, nor is he expe-rienced in the operation of the printing machines.Accordingly, the 414DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsibility for the proper operation of the department, especiallythat of the actual printing processes, devolves upon the shift foremen.In addition to supervising the operation of the printing process,including coordinating the supplying of the dyes and the applicationof the aging process, the shift foreman may give advice and assistanceto the assistant foreman, if needed, in the setting up and operation ofthe machine.He may occasionally operate the machine for shortperiods of time.The shift foremen are carried on the pay roll as"foremen"; they work 1 to 2 hours a day longer than the productionemployees; and they are paid a monthly salary.As heretofore stated, the assistant foreman operates the printingmachine.He is in complete charge of the machine and the "backhelp."Most of the manual work in setting up the machine is done by theback tender, gray tender, and swingman, under the direction and guid-ance of the assistant foreman. In operating the machine, the backtender, the gray tender, and the swingman perform certain dutiesin, the back of the machine, such as keeping the color pans filled, in-suring that the cloth is fed into the machine properly, and providingthe assistant foreman with samples, sailed "patches," for inspectionpurposes.The assistant foreman remains in front of the machineto observe the run of the cloth.From time to time he orders the"backhelp" to make certain adjustments.He also directs them intheir other duties.The assistant foremen are carried on the pay rollas "assistant foremen."They are paid $1.55 to $1.65 per hour on an8-hour a day basis.Although they work 1 to 2 hours a day longerthan production employees, they are paid for 8 hours only.The"backhelp" normally remain assigned. to one machine and remain onthe same shift and under the same assistant foreman at all times. Theyare paid an hourly wage-ranging from 96 cents to $1.08 per hour.Of the employees in the printing department, the Petitioner seeks aunit composed of the three shift foremen and the eight machineprinters classified as assistant foremen.The Petitioner contends thattwo of the shift foremen are journeymen machine printers and thatthe third shift foreman and the eight assistant foremen are apprenticemachine printers.As hereinabove noted, the Employer contends thateach of the employees sought by the Petitioner is a supervisor withinthe meaning of the Act.44There areapproximately90 foremen and assistant foremen in the other departmentsof the Employer's plant who allegedly have the authority to hire, discharge,suspend, layoff, reward,promote, discipline,and responsiblydirect theemployees under them,and theyare excluded from the current plant-wide bargaining unit as supervisors.The Employercontendsthat the systememployed in the other departments was adopted in the printingdepartment when it wasestablished,and that eachof the shiftforemen and assistantforemen sought by the Petitioner has the same authority. AMERICAN FINISHING COMPANY415Shift foremen.The Employer has, on several occasions, told theshift foremen that they are vested with supervisory authority."Al-though admitting that they had been advised that they had thisauthority, each of the employees involved testified that he did not be-lieve, as a matter of fact, that he actually possessed such authority.However, the record reveals that the foreman of the first shift hiredtwo employees, transferred men from one printing machine to anotheron several occasions, recommended the promotion of an employeeto an assistant foreman (which was done), and has, according to histestimony, on occasion "gotten on the printers pretty rough."Al-though the foreman of the second shift has neither hired nor dis-charged anyone, nor recommended such action, and has settled nogrievances, he is in charge of and responsible for the printing depart-ment during his shift and takes care of everything that arises unlessit is a great emergency.The foreman of the third shift frequentlysecures personnel from the second shift to remain over for his shift;he recommended that one employee be discharged (which was done) ;he has complete charge of the printing department during his shift;and he considers that he has the right effectively to recommend the sus-pension of anyone in his department.The foreman of machine printers in the textile printing industrynormally lays out the work, discusses the pitching of the patternswith the colorist, designates the particular machine upon which thepattern will be run, assigns machine printers to printing machines,passes upon questions respecting patterns and defective engraving,and is in charge of the back tenders, gray tenders, and swingmen.The foreman usually wears "street clothes," has an office, and doesnot repair or operate the machines.In the instant case each of the shift foremen testified that it wasthe superintendent of printing who laid out the work, discussed thepitching of the pattern with the colorist, designated the machine uponwhich the pattern was to be run, assigned printers to machines, andpassed upon questions respecting pattern and defective engraving.The shift foremen wear work clothes, do not have an office, and occa-sionally, as heretofore indicated, assist in the repair and operationof a machine.SOn November 29, 1948,the Employer circulated to all shift foremen,including each ofthe employees here involved, a memorandum stating that "the American Finishing Com-pany organization provides for the right of all you foremen and assistant foremen to hireand fire rank-and-file employees under you."The memorandum also stated that the em-ployees had always had this right in order to get the work done as promptly and as effi-ciently as possible.On January 26, 1949, the plant superintendent talked with each of theshift foremen and explained to them that they had full authority to hire, discharge,suspend,etc., as above set forth,and asked them if they understood that they had this authority.Each shift foreman replied in the affirmative and signed a written memorandum of theconversation. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough the duties performed by the shift foremen in the Employ-er's printing department do not conform fully with those performedby foremen in the machine printing industry generally, it is clear thatthe shift foremen responsibly direct the employees under them, andthat they also exercise the authority of a supervisor with regard tohiring, discharging, reprimanding, disciplining, and promoting em-ployees in the printing department.We therefore find that the shiftforemen are supervisors and we shall exclude them from the unit.Assistant foreman.Machine printers in the textile printing indus-try are not generally considered to be supervisors.The Employerinsists, however, that it does not follow the industry practice in thisrespect, and that it has conferred upon each of the machine printersall the powers of a supervisor as defined in the Act. It further con-tends that the machine printers have exercised these supervisorypowers.'In August 1948, the Employer advised each of the assistant fore-men in the printing department that he had control over his machineand the crew on the machine, with full authority to take any actionnecessary to obtain the requisite quality and quantity of work.OnNovember 29, 1948 (the petition was filed on November 17), theEmployer circulated to all assistant foremen, including each of theemployees here involved, the memorandum stating that "The Ameri-can Finishing Company organization provides for the right of allyou foremen and assistant foremen to hire and fire rank-and-fileemployees under you."On. January 26, 1949 (the hearings were con-ducted on January 21-22 and March 24-25), each of the assistantforemen was called in separately and asked by the Employer if heunderstood that he had full authority to hire, discharge, suspend,promote, discipline, and responsibly direct the employees under them.Each assistant foreman answered in the affirmative.The alleged delegation of authority to the assistant foreman by theEmployer in August 1948, to take any action necessary to obtain therequired quality and quantity of work, did no more than to conferupon the machine printers that authority generally possessed by askilled craftsman over his apprentices, helpers, machines, and tools.We find that such an affirmation of an existing duty falls short ofconferring upon these employees the powers of a supervisor.Thememorandum of November 27, 1948, and the conferences of January26, 1948, did, however, purport expressly to place the assistant fore-men in the status of supervisors.However, we note that the memo-randum of November 27 followed by 10 days the filing of the petition9We find no merit in the Employer's contention that the machine printers constitute anintegral part of the over-all plant operations and, therefore,should not be established in aseparate bargaining unit. SeeMatter of Proximity Manufacturing Company,54 N. L. R. B.1179 ;Matter of The Celanese Corporation of America,72 N. L.R. B. 1194. AMERICAN FINISHING COMPANY417in this case on November 17, 1948.And the conference on January26, 1949, occurred 2 days after the hearing was commenced and priorto its consummation on March 24, 1949.The timing of these allegedaffirmations of supervisory authority upon the employees hereinsought by the Petitioner compels us to scrutinize closely all of thesurrounding factors in determining whether such authority was, infact, granted to these employees.Machine printers in the textile printing industry are not normallyvested with the powers of a supervisor.Obviously, as pointed out inthe dissent, the Employer is under no obligation to operate his busi-ness in accordance with the prevailing industry practice.However,it is pertinent to note that the machinery, the materials, and theprinting process are exactly the same as generally are employed in theindustry.Only in respect to supervision does the Employer allegedlydeviate from the industry practice.The record further discloses that, if the machine printers are super-visors, the ratio of supervisory to non supervisory employees in theprinting department is one to three, while the ratio of supervisory tononsupervisory employees in the other plant departments is one toseven.Not only is the ratio in the printing department higher thanin the other plant departments, but is higher than that prevailing inthe textile printing industry.As we have previously stated, theratio of supervisory to nonsupervisory employees is a factor which,although not determinative, must be considered.Finally, we do not think that the assistant foremen have exercisedsupervisory authority to the extent that they would have if they, infact, possessed such authority.It is true, as our dissenting colleaguepoints out, that if these employees are actually supervisors, the factthat they have not exercised supervisory authority does not destroytheir supervisory status.However, we think that where anissue isas close as it-is in this case, considerable weight must be given to theextent to which the alleged powers have been used.Admittedly therehave been isolated instances in which some of these employees haveengaged in activity indicative of a supervisor.However, sporadicand infrequent exercise of supervisory authority, as in the instantcase,' does not in itself confer supervisory status 8We find that the'The record reveals that one machine printer discharged an employee on his crew forsmoking in violation of the company rules(although he later took the employee back) ;another assistant foreman recommended that his brother-in-law be hired,which recom-mendation was given effect ; some of the assistant foremen considered that they had theauthority to discharge members of their crews;an employee was discharged by the super-intendent of printing as a result of an assistant foreman's recitation of events to thesuperintendent of printing;and another employee was discharged when an assistantforeman told the superintendent of printing that either the employee would "have to go"or that he, the assistant foreman, would quit.8Matter of Todd Shipyards Corporation,80 N. L.R. B. 382 ;Matter of U. S. GypsumCompany,79 N. L. R. B. 1059;Matter of General Motors Corporation,78 N. L. R. B. 72. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision exercised by the assistant foremen over the "backhelp" isthat normally exercised by a skilled craftsman over his helper 9 andnot that of a supervisor over an employeel-'eWe conclude, therefore,that assistant foremen are employees within the meaning of the Act.There are six regular and two spare machine printers, designatedby the Employer as "assistant foremen," in the Employer's printingdepartment.Their duties are described above. Insofar as the physi-cal operation of the machine is concerned, these assistant foremenperform the same processes that are customarily performed by jour-neymen machine printers and their apprentices in the textile print-ing industry.The Petitioner, which represents over 90 percent ofthe textile machine printers in this country, requires an apprentice-ship of 7 years before it will recognize a machine printer as a jour-neyman.The apprenticeship must be served in assisting in the oper-ation of a printing machine-the gray tender, the back tender, and theswingman are not apprentices.We have heretofore found that ma-chine printers and their apprentices constitute an identifiable, homo-geneous, highly skilled craft."-Although the assistant foremen oper-ating the printing machines for the Employer have not undergonethe apprenticeship required by the Petitioner'12 it is clear, neverthe-less, that they perform the same type of work, in a varying degree,that skilled machine printers or their apprentices perform.TheEmployer admitted that considerable skill was required of theassistant foremen in pitching patterns, setting up and adjusting theprinting machines, and in obtaining a proper run of the cloth.Wetherefore find that the assistant foremen are skill craftsmen, or ap-prentice craftsmen at the very least, capable of constituting a separateappropriate unit for the purposes of collective bargaining.Accordingly, we find that the machine printers designated by theEmployer as assistant foremen are an identifiable, skilled, and homo-geneous craft (or apprentice craft) group and constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (a) of the Act.uThe record discloses that the assistant foremen consider that they are in charge of themachines and responsible for the men under them.They direct and instruct the machinecrew in their duties;and the latter must take orders and instructions from them.10Matter of GeneralSteelTank Co.,81 N. L. R. B. 1345.11Matter of Proximity Manufacturing Company,54 N. L. R. B. 1179;Matter of TheCelanese Corporation of America,72 N. L. R. B. 1194;Matter of Rock Hill Printing Com-pany,82 N. L. R. B. 932.12Only two individuals in the printing department are recognized by the Petitioner asjourneymen printers.They are two shift foremen.The eight assistant foremen, whoserve as machine printers,were never connected with the textile industry until their em-ployment with the Employer after January 1, 1948. They each served short periods oftime back of the machine and then moved to the front of the machine as assistant foremen(machine printers)after a few months. At the time of the hearing,each of the assistantforemen possessed from 5 to 8 months' experience in the textile printing industry. AMERICAN FINISHING COMPANY419DIRECTION OF ELECTIONAs part of the investigation to ascertain representative for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, by Machine Printers Beneficial Association of the United States.MEMBER GRAY,dissenting in part :A majorityof the Board Members have found that the eight ma-chine operators,designated by the Employer as assistant foremen,'are skilled craftsmen capable of constituting a separate unit appro-priate for the purposes of collective bargaining.They have also foundthat these machine printers are not supervisors within the meaningof the Act.I am unable to agree with either of these findings.The Petitioner,representing virtually all the textile printers thatare bargained for in this country, has established a prescribed courseof training for its members covering a minimum period of 7 years asa condition to obtaining journeyman status. In the operation of multi-colored printing machines,printing fine and costly cloths and neces-sitating many delicate adjustments,a degree of skill approximatingthat of a craft is required. If the machine printers involved hereinpossessed the same degree of skill required of a journeyman machineprinter by the rest of the industry, and if the Employer's operationsrequired the use of comparable skill, I would agree with the majority'sconclusion upon this point.However, neither of these factors is present in this case.None ofthe eight employees involved had any prior experience in the textileprinting industry-nor even in the textile finishing industry-prior totheir present employment with the Employer.Nor do these individ-uals possess prior experience in any way related to the printing indus-try.Before their employment with the Employer,these men had 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen farmers, insurance agents, draftsmen, glass mechanics, sheetmetal workers, and railroad workers.Yet after 3 or 4 months as one ofthe "backhelp," which the Petitioner does not recognize to be appren-ticework, each of these men became a machine printer operatingthe printing machine. I do not believe that an individual can becomea skilled craftsman after 3 or 4 months performing work that is noteven recognized as apprentice work.It is significant that the Petitioner does not contend that these indi-viduals are craftsmen, but asserts that they are apprentices.Further-more, the printing done by the Employer does not require skilledmachine printers.The Employer finishes, for the most part, cottoncloth to be ultimately used as bags and cheap cotton goods. The print-ing of designs upon cloth of this type does not require the skill gener-ally required of craftsmen machine printers in the printing industry.Because the eight machine printers involved do not possess the skillrequired to be craftsmen, and because the work that these men performdoes not involve the use of craft skill, I would dismiss the petition asthe unit which it seeks to establish does not constitute an "employerunit, craft unit, plant unit, or sub-division thereof."I find it even more difficult to accept the majority's conclusion thatthe machine printers involved in this proceeding are not supervisors.To me the evidence is very clear that the contrary is true.Section 2 (11) of the amended Act provides :The term "supervisor" means any Individual having authority,in the interest of the Employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward or discipline other em-ployees, or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if in connectionwith the foregoing the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of independentjudgment.The Board has consistently held that an individual having the authority set forth in the above-quoted section of the Act is a supervisorand must be excluded from any bargaining unit regardless of whetherhe has exercised such supervisory authority.13 In this case, the Em-ployer definitely and unqualifiedly told each of the machine printersthat he had full authority to do the acts which Section 2 (11) definesas supervision.That they were so instructed by the Employer isadmitted by the assistant foremen.13 flatter of Mine Safety Appliances Company,85N. L. It. B. 290 ;Matter ofWestCoastPaperboard Mills, 76 N.L.R. B. 1236 ;Matter of WCAU Broadcasting Co.,72 N. L.R. B. 537.SeeMatter of Continental Pipe Line Company,78 N. L. It. B. 379. AMERICAN FINISHING COMPANY421,The majority implies that the timing of the above confirmationsof supervisory authority casts suspicion upon the Employer's motive.However, the issue is not the Employer's motive, but whether theEmployer did, in fact, delegate this authority to these individuals.I will assume,arquendo,that the Employer's actions were motivated.by a desire on its part to avoid any obligation it may have to bargainwith the Petitioner if these individuals were not supervisors.Thereis nothing in the amended Act, and I am aware of no prior Board_decisions, that prohibits an employer from doing just that.The majority found that the Employer, while professing to confersupervisory authority upon these employees, did not in fact do so.They rely upon the following factors to support their conclusion thatthe Employer did not. mean what it said: (1) A contrary practiceprevailing in the industry; (2) the high ratio of supervisory to non-supervisory employees; (3) the infrequent exercise of supervisoryauthority by these employees; and (4) the existence of the relation.ship of a skilled craftsman to his helper.It is true that machine printers in the balance of the industry are notsupervisors.''4However, the record clearly shows that, administra-tively, this Employer not only operates its printing department dif--ferently from the industry practice, but operates its entire finishing-plant differently.The Petitioner's representative, in comparing theoperation of the Employer's printing department with the industrypractice, stated, "no practice would apply to this shop as you operateit."I do not believe that the majority intends to imply that the Em-ployermustoperate its business in accordance with the industrypractice.I agree With the majority opinion that the ratio of one supervisoryto three nonsupervisory employees is high by comparison with theindustry practice.The Employer is not prohibited by law from es-tablishingany ratio of supervisory to nonsupervisory employees thatit may elect.This Board may not impose its superior judgment upona business in such matters.Further, I find that the ratio existing in the printing department.is entirely consistent with the ratios existing in the other plant de-14However,in testifyingas to thepractice in the industry relative to machine printers,.the Petitioner's representative testified at the hearing that :A printeron the machine tells the back tender what to do;the journeyman on themachinetellsthe graytenderwhat to do;and the journeyman printer on the machinetells theswingmanwhatto do,or theinspector,as thecase may be.He never asksanybody.With any ofthese 3, if he would consult with them at all he orders themto do these things as a naturalthing and they, withoutquestion,look to the man whois running the machine to be the one who tells them,and he says not to do that, and ifthey do ithe can fire them-not that hecan fire them,but they aredefinitely assistants,to him in every single operation on the printing machine.867351-50-vol. 86-28 422DECISIONS OF NATIONALLABOR RELATIONS BOARDpartments 15 Justification for the difference in the two ratios is foundin the fact that each printing machine costs over $35,000, and, asconceded at the hearing, improper operation of these machines wouldcause costly damage in a relatively short period of time. I find thatthese factors amply justify, if any justification is necessary, the higherratio existing in the printing department.Not only do I find, as above stated, that the Employer delegatedsupervisory authority to the machine printers, but I also find thatthe record fully supports the Employer's contention that these indi-viduals have, in fact, exercised the powers of supervisors.Each ofthe machine printers testified that, although he had been told thathe had the authority of a, supervisor and although no one on behalfof the Employer had advised him to the contrary, nevertheless, he didnot believe that he actually possessed such authority. These "opinions"were so alike in structure as to cause an examination of the similarity.Despite these protestations, the record discloses, according to theirown testimony, that the assistant foremen have exercised supervisoryauthority.Assistant Foreman Reed discharged a member of hiscrew for smoking in violation of company rules, effectively recom-mended that his brother-in-law be employed, and "balled out" menon his crew on several occasions; Assistant Foreman Knighton deniedthat he recommended the discharge of an employee, as testified bythe Employer, but stated that he told the Employer that either theemployee would have to go or that he would quit-the employee wasfired; Assistant Foreman Smith corrected a crew member for loafing;Assistant Foreman Bloodworth has reprimanded crew members onseveral occasions; Assistant Foreman McNair denied that he firedan employee, as testified by the Employer, but stated that he told thefacts to the superintendent of printing and the latter fired theemployee.In addition to the foregoing, all the assistant foremen testified thatthey tell their "backhelp" what to do, that they correct improper per-formance by the "backhelp," and that the "backhelp" must take ordersand instructions from them. Further, several of the assistant forementestified that they considered that they had the right to transfer crewmembers and effectively to recommend the discharge of crew members.The majority finds that the above events constitute "sporadic andinfrequent" exercise of supervisory authority.Had these events oc-curred over a period of several years, I might find some justificationfor such a conclusion but, at the time of the hearing, all of the assistantm The parties stipulated that of the approximately90 foremen and assistantforemenin the plant departments, half of them are assistantforemen.The parties further stipu-lated that each of the foremen andassistant foremen, if called uponto testify, wouldtestify that he had full authority to hire,discharge,promote, discipline,assign, andresponsibly to direct the employeesunder him. AMERICAN FINISHING COMPANY423foremen had held their positions less than 8 months.A daily diet ofdischarges and reprimands is not a requisite of supervision; suchoccurrence,,, are infrequent in any well run enterprise.Moreover,despite their protestations to the contrary, the testimony of the assist-ant foremen indicates that they alsothoughtthat they possessed thepowers of a supervisor, all of this in contradiction to previous testi-mony. I further find that, in ordering the crew members to performcertain duties, in correcting the manner of such performances, and inreprimanding the crew members, the assistant foremen responsiblydirect the employees within the meaning of the amended At. I amof the opinion, therefore, that the assistant foremen are supervisorswithin the meaning of the Act.As I have found that the assistant foremen are not craftsmen oremployees within the meaning of the Act, I would dismiss the petition.CHAIRMAN HEEZOC, dissenting in part only.:While I agree with the majority that the assistant foremen arecraftsmen, I share Mr. Gray's view that, on these facts, they aresupervisors within the meaning of the amended Act. I would there-fore also dismiss the petition.